Per Curiam.
On August 8, 1963, the applicant filed a petition for post conviction relief, alleging: (1) he was arrested without a warrant; (2) he was held incommunicado; (3) he was denied the right to hire an attorney after his arrest; (4) he was arraigned without counsel; and (5) he was improperly identified. An amended petition was later filed alleging as an additional ground for relief that (6) his plea of guilty was induced by his having made a confession involuntarily as a result of threats and coercion by police officers.
For the reasons assigned by the lower court, the application *628for leave to appeal will be denied as to contentions (2) through (6). As to contention (1), the mere fact that an arrest was illegal affords no ground for post conviction relief, though an illegal arrest plus something obtained through it may afford such ground. Here there is no allegation of any product of the illegal arrest. Young v. Warden, 233 Md. 596, 195 A. 2d 713; Dailey v. State, 234 Md. 325, 199 A. 2d 211.

Application denied.